EXHIBIT 10.1
 




 
 




MERGER AGREEMENT


by and among


Spotlight Innovation, LLC (“Spotlight Innovation”)
A Iowa Limited Liability Company,


and


American Exploration Corporation. (“American Exploration”),
A Nevada corporation,






February 12, 2013
 
 
 
 


 
1

--------------------------------------------------------------------------------

 


MERGER AGREEMENT


This Merger Agreement, dated as of February 12, 2013 (this “Agreement”), is made
and entered into by and among Spotlight Innovation, LLC, a limited liability
company incorporated in the State of Iowa (“Spotlight Innovation”), and American
Exploration Corporation, a Nevada corporation (“American Exploration”).


R E C I T A L S


WHEREAS, the Manager of Spotlight Innovation and Board of Directors of American
Exploration have approved the merger, pursuant and subject to the terms and
conditions of this Agreement, of Spotlight Innovation with and into American
Exploration (the “Merger”), whereby all of the issued and outstanding membership
interests of Spotlight Innovation (the “Spotlight Innovation Interests”) will be
converted into the right to receive a specified number of shares of the Common
Stock of American Exploration (the “American Exploration Common Stock” or
“American Exploration Shares”); and the parties each desire to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe various conditions to the Merger;
 
WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Code and the
regulations corresponding thereto, so that the Merger shall qualify as a tax
free reorganization under the Code, and that this share exchange transaction
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended and in effect on the
date of this Agreement.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties and covenants herein contained, the parties agree to effect the
Merger on the terms and conditions herein provided and further agree as follows:
 
ARTICLE 1


THE MERGER


1.1           Effective Time of the Merger.   Subject to the provisions of this
Agreement, the Merger will be consummated by the filing with the Secretary’s of
State of the States of Iowa and Nevada of Articles of Merger, in such form as
required by, and signed and attested in accordance with, the relevant provisions
of the laws of the State of Nevada and Iowa, in such form as required, and
signed and attested in accordance with, the relevant provisions thereof (the
time of the filing of such instruments as occurs second or such later time and
date as is specified in such filings being the “Effective Time”).


1.2           Effects of the Merger.  By virtue of the Merger and without the
necessity of any action by or on behalf of the Constituent Corporations, or
either of them:
 
(a)           at the Effective Time, (i) the separate existence of Spotlight
Innovation will cease, and Spotlight Innovation will be merged with and into
American Exploration, and (ii) the Certificate of Incorporation and bylaws of
American Exploration as in effect immediately prior to the Effective Time will
be the Certificate of Incorporation and bylaws of the “Surviving Corporation”
until thereafter amended; and
 
(b)           at and after the Effective Time, the Surviving Corporation will
possess all the rights, privileges, powers and franchises of a public as well as
of a private nature, and be subject to all the restrictions, disabilities and
duties, of each of the Constituent Corporations; and all property, real,
personal and mixed, and all debts due to either of the Constituent Corporations
on whatever account, as well for stock subscriptions as all other things in
action or belonging to each of the Constituent Corporations will be vested in
the Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest of each of the Constituent
Corporations will be thereafter as effectually be the property of the Surviving
Corporation as they were of the respective Constituent Corporations, and the
title to any real estate vested by deed or otherwise, in either of the
Constituent Corporations, will not revert or be in any way impaired; but all
rights of creditors and all liens upon any property of either of the Constituent
Corporations will be preserved unimpaired, and all debts, liabilities and duties
of the respective Constituent Corporations will thereafter attach to the
Surviving Corporation, and may be enforced against it to the same extent as if
such debts and liabilities had been incurred or contracted by it.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           Effect on Capital Stock. As of the Effective Time, by virtue of
the Merger and without any action on the part of any holder of shares of
American Exploration Common Stock or of Spotlight Innovation Interests:


                   (a)            Membership Interests of Spotlight Innovation.
Each issued and outstanding Spotlight Innovation Interest will be converted into
the right to receive an aggregate of 7,500,000 fully paid and non-assessable
shares of the common stock of the Surviving Corporation (on a post split basis,
as referenced on Schedule 7.1 annexed hereto).
 
(b)           Exchanged Interests; Merger Consideration
 
(i)           “Exchanged Interests” means all classes of membership interests of
Spotlight Innovation issued and outstanding immediately prior to the Effective
Time.
 
(ii)           The consideration to the Spotlight Innovation Members in the
Merger will consist of American Exploration Common Stock (the “Merger
Consideration”). The “Merger Consideration” shall be distributed among the
Spotlight Innovation Members proportionately in accordance with their holdings
as set forth on Schedule 1.3 hereto.
 
(c)           Exchange of Exchanged Interests for Merger Consideration. As of
the Effective Time, by virtue of the Merger, each issued and outstanding
Exchanged Interest will be converted into the right to receive the Merger
Consideration due in respect thereof, payable, to the Record Holders of
Exchanged Interests at the Effective Time.  As of the Effective Time, all
classes of Spotlight Innovation Interests will no longer be outstanding and will
automatically be cancelled and retired and will cease to exist, and each holder
of a certificate representing any such interests will cease to have any rights
with respect thereto, except the right to receive the Merger Consideration
therefor, without interest, upon the surrender of such certificate in accordance
with Section 3.2.
 
(e)           No Further Ownership Rights in Spotlight Innovation Interests. All
shares of American Exploration Common Stock issued upon the surrender for
exchange of shares of Spotlight Innovation Interests in accordance with the
terms hereof will be deemed to have been issued in full satisfaction of all
rights pertaining to such classes of Spotlight Innovation Interests, and there
will be no further registration of transfers of the shares of Spotlight
Innovation Interests after the Effective Time. If, after the Effective Time,
certificates representing Spotlight Innovation Interests are presented to the
Surviving Corporation for any reason, such certificates will be cancelled and
exchanged as provided by this Article.


1.4           Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Spotlight Innovation Members, Spotlight
Innovation, and/or American Exploration (as applicable) will take all such
lawful and necessary action.
 
 
3

--------------------------------------------------------------------------------

 


1.5           Certain Definitions. The following capitalized terms as used in
this Agreement shall have the respective definitions:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Contract” means any contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law and the regulations and rules issued pursuant to that act or any
successor law.


“FINRA” means Financial Industry Regulatory Authority.
 
“Knowledge” means the actual knowledge of the officers, directors or advisors of
the referenced party.


 “Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” means an adverse effect on either referenced party or
the combined entity resulting from the consummation of the transaction
contemplated by this Agreement, or on the financial condition, results of
operations or business, before or after the consummation of the transaction
contemplated in this Agreement, which as a whole is or would be considered
material to an investor in the securities of American Exploration.
 
“Non-U.S. Person” means any person who is not a U.S. Person or is deemed not to
be a U.S. Person under Rule 902(k)(2).


“Person” means any individual, corporation, partnership, joint venture, trust,
business association, organization, governmental authority or other entity.


“Restricted Period” shall have the meaning set forth in Section 3.4(b)(vi).


“Securities Act” means the Securities Act of 1933, as amended.


“Tax Returns” means all federal, state, local and foreign returns, estimates,
information statements and reports relating to Taxes, if any.


“Tax” or “Taxes” means any and all applicable central, federal, provincial,
state, local, municipal and foreign taxes, including, without limitation, gross
receipts, income, profits, sales, use, occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes, assessments, governmental charges and duties together with all
interest, penalties and additions imposed with respect to any such amounts and
any obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.
 
 
4

--------------------------------------------------------------------------------

 


“Transaction” means the transactions contemplated by this Agreement, including
the share exchange.


“United States” means and includes the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


“U.S. Person” as defined in Regulation S means: (i) a natural person resident in
the United States; (ii) any partnership or corporation organized or incorporated
under the laws of the United States; (iii) any estate of which any executor or
administrator is a U.S. Person; (iv) any trust of which any trustee is a U.S.
Person; (v) any agency or branch of a foreign entity located in the United
States; (vi) any nondiscretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit or account
of a U.S. Person; (vii) any discretionary account or similar account (other than
an estate or trust) held by a dealer or other fiduciary organized, incorporated
and (if an individual) resident in the United States; and (viii) a corporation
or partnership organized under the laws of any foreign jurisdiction and formed
by a U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated,
owned, by accredited investors (as defined in Rule 501(a) under the Securities
Act) who are not natural persons, estates or trusts).


           1.5            Tax Consequences.  It is intended that the terms and
conditions of this Agreement comply in all respects with Section 368(a)(1)(B)
and/or Section 351 of the Code and the regulations corresponding thereto, so
that the Merger shall qualify as a tax-free reorganization under the Code.

ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF SPOTLIGHT INNOVATION


Except as otherwise disclosed herein or in a disclosure schedule attached
hereto, Spotlight Innovation (the Spotlight Innovation Members, as applicable)
hereby represents and warrants to American Exploration as of the date hereof and
as of the Closing Date (unless otherwise indicated) as follows:


2.1           Organization. Spotlight Innovation has been duly incorporated,
validly exists as a limited liability corporation, and is in good standing under
the laws of its jurisdiction of incorporation, and has the requisite power to
carry on its business as now conducted.


2.2           Capitalization. The authorized capital stock of Spotlight
Innovation consists of membership interests.  The capitalization of Spotlight
Innovation is set forth on Schedule 2.2, and as of Closing the capitalization
shall not have changed.  All of the issued and outstanding membership interests
of Spotlight Innovation, as of the date of this Agreement are and as of Closing
will be, duly authorized, validly issued, fully paid, non-assessable and free of
preemptive rights.  There are no voting trusts or any other agreements or
understandings with respect to the voting of Spotlight Innovation membership
interests.  Except as set forth in the preceding sentence, no other class of
membership interest or other security of Spotlight Innovation is authorized,
issued, reserved for issuance or outstanding.  Except as set forth on Schedule
2.2 there are no authorized or outstanding options, warrants, equity securities,
calls, rights, commitments or agreements of any character by which Spotlight
Innovation or any of the Spotlight Innovation Members is obligated to issue,
deliver or sell, or cause to be issued, delivered or sold, any membership
interests or other securities of Spotlight Innovation.


2.3           Subsidiaries. As of the Closing, Spotlight Innovation has no
direct or indirect subsidiaries.


2.4           Certain Corporate Matters. Spotlight Innovation is duly qualified
to do business as a limited liability corporation and is in good standing under
the laws of the State of Iowa.  Spotlight Innovation has full corporate power
and authority and all authorizations, licenses and permits necessary to carry on
the business in which it is engaged and to own and use the properties owned and
used by it.
 
 
5

--------------------------------------------------------------------------------

 


2.5           Authority Relative to this Agreement.  Spotlight Innovation has
the requisite power and authority to enter into this Agreement and to carry out
its respective obligations hereunder.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
by Spotlight Innovation have been duly authorized by the Manager of Spotlight
Innovation and no other actions on the part of Spotlight Innovation is necessary
to authorize this Agreement or the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Spotlight
Innovation and constitutes a valid and binding agreement, enforceable against
Spotlight Innovation in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


2.6           Consents and Approvals; No Violations. Except for applicable
requirements of federal securities laws and state securities or blue-sky laws,
no filing with, and no permit, authorization, consent or approval of, any third
party, public body or authority is necessary for the consummation by Spotlight
Innovation of the transactions contemplated by this Agreement. Neither the
execution and delivery of this Agreement by Spotlight Innovation nor the
consummation by Spotlight Innovation of the transactions contemplated hereby,
nor compliance by them with any of the provisions hereof, will (a) conflict with
or result in any breach of any provisions of the charter or bylaws (or operating
agreement) of Spotlight Innovation, (b) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation or acceleration) under, any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license, Contract, agreement or other instrument or obligation to which
Spotlight Innovation is a party or by which any of their respective properties
or assets may be bound, or (c) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to Spotlight Innovation, or any of its
properties or assets, except in the case of clauses (b) and (c) for violations,
breaches or defaults which are not in the aggregate material to Spotlight
Innovation taken as a whole.


2.7          Books and Records. The books and records of Spotlight Innovation
delivered to American Exploration prior to the Closing fully and fairly reflect
the transactions to which Spotlight Innovation is a party or by which it or its
properties are bound.
 
2.8          Intellectual Property. Spotlight Innovation has no knowledge of any
claim that, or inquiry as to whether, any product, activity or operation of
Spotlight Innovation infringes upon or involves, or has resulted in the
infringement of, any trademarks, trade-names, service marks, patents, copyrights
or other proprietary rights of any other person, corporation or other entity;
and no proceedings have been instituted, are pending or are threatened.


2.9          Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Spotlight
Innovation, threatened against or affecting Spotlight Innovation or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the American
Exploration Shares or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither
Spotlight Innovation nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Knowledge of Spotlight Innovation, there is not pending
or contemplated, any investigation by the Securities and Exchange Commission
(the “Commission”) involving Spotlight Innovation or any current or former
director or officer of Spotlight Innovation.


2.10        Legal Compliance. To the best Knowledge of Spotlight Innovation,
after due investigation, no claim has been filed against Spotlight Innovation
alleging a violation of any applicable laws and regulations of foreign, federal,
state and local governments and all agencies thereof. Spotlight Innovation holds
all of the material permits, licenses, certificates or other authorizations of
foreign, federal, state or local governmental agencies required for the conduct
of their respective businesses as presently conducted.


2.11        Contracts. Spotlight Innovation is not in violation of or in default
under (nor does there exist any condition which upon the passage of time or the
giving of notice would cause such a violation of or default under) any Contract
to which they are a party or by which they or any of their properties or assets
are bound, except for violations or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 


2.12        Labor Relations.  No labor dispute exists or is imminent with
respect to any of the employees of Spotlight Innovation which could reasonably
be expected to result in a Material Adverse Effect.  Spotlight Innovation is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


2.13        Title to Assets.  Spotlight Innovation has good and marketable title
in fee simple to all real property owned by it and good and marketable title in
all personal property owned by it that is material to the business of Spotlight
Innovation, in each case free and clear of all Liens, except for Liens that do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by Spotlight
Innovation and Liens for the payment of Taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by Spotlight Innovation is held by it under valid, subsisting and
enforceable leases with which Spotlight Innovation is in compliance.


2.14        No General Solicitation.  Neither Spotlight Innovation nor any
person acting on behalf of Spotlight Innovation has offered or sold securities
in connection herewith by any form of general solicitation or general
advertising.


2.15         Foreign Corrupt Practices.  Neither Spotlight Innovation nor any
Spotlight Innovation Subsidiary, nor to the Knowledge of Spotlight Innovation
and the Spotlight Innovation Members, any agent or other person acting on behalf
of Spotlight Innovation, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by Spotlight Innovation (or made by any
person acting on its behalf of which Spotlight Innovation is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.


2.16        Obligations of Management. Each officer and key employee of
Spotlight Innovation is currently devoting substantially all of his or her
business time to the conduct of business of Spotlight Innovation.


2.17        Employee Benefits.  Spotlight Innovation and Spotlight Innovation
Subsidiary has (including the two years preceding the date hereof has had) no
plans which are subject to ERISA.


2.18        Money Laundering Laws.  The operations of Spotlight Innovation are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental body (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Spotlight Innovation with respect
to the Money Laundering Laws is pending or, to the knowledge of Spotlight
Innovation, threatened.


2.19        Disclosure. The representations and warranties and statements of
fact made by Spotlight Innovation and the Spotlight Innovation Subsidiaries in
this Agreement are, as applicable, accurate, correct and complete and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements and information contained herein
not false or misleading.
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE 3


The Spotlight Innovation Members each hereby represent and warrant to American
Exploration as follows:


3.1          Ownership of the Spotlight Innovation Membership
Interests.  Spotlight Innovation Members own, beneficially and of record, good
and marketable title to the amount of the Spotlight Innovation Membership
Interests, free and clear of all security interests, liens, adverse claims,
encumbrances, equities, proxies, options or voting agreements.  Spotlight
Innovation Members represent that they each have no right or claims whatsoever
to any equity interests of Spotlight Innovation, other than the Spotlight
Innovation Membership Interests and do not have any options, warrants or any
other instruments entitling any of them to exercise or purchase or convert into
additional equity interests of Spotlight Innovation. At the Closing, the
Spotlight Innovation Members will convey to American Exploration good and
marketable title to the Spotlight Innovation Membership Interests, free and
clear of any security interests, liens, adverse claims, encumbrances, equities,
proxies, options, shareholders’ agreements or restrictions.


3.2           Authority Relative to this Agreement. This Agreement has been duly
and validly executed and delivered by the Spotlight Innovation Members and
constitutes a valid and binding agreement of such person, enforceable against
such person in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.


3.3          Purchase of Restricted Securities for Investment. The Spotlight
Innovation Members each acknowledge that the American Exploration Shares will
not be registered pursuant to the Securities Act or any applicable state
securities laws, that the American Exploration Shares will be characterized as
“restricted securities” under federal securities laws, and that under such laws
and applicable regulations the American Exploration Shares cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.  In this regard, each Spotlight Innovation Member is
familiar with Rule 144 promulgated under the Securities Act, as currently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.  Further, each Spotlight Innovation Member acknowledges and
agrees that:
 
(a)          Each Spotlight Innovation Member is acquiring the American
Exploration Shares for investment, for such Spotlight Innovation Member’s own
account and not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and each Spotlight Innovation Member has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Each Spotlight Innovation Member further represents that
he, she or it does not have any Contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participation to such person or to
any third person, with respect to any of the American Exploration Shares.
 
(b)          Each Spotlight Innovation Member understands that the American
Exploration Shares are not registered under the Securities Act on the ground
that the sale and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Section 4(2) thereof, and that
American Exploration’ reliance on such exemption is predicated on the each
Shareholder’s representations set forth herein.


3.4          Investment Risk. The Spotlight Innovation Member is able to bear
the economic risk of acquiring the American Exploration Shares pursuant to the
terms of this Agreement, including a complete loss of such the Spotlight
Innovation Member’s investment in the American Exploration Shares.
 
 
8

--------------------------------------------------------------------------------

 


3.5          Restrictive Legends. The Spotlight Innovation Member acknowledges
that the certificate(s) representing the Spotlight Innovation Member’s pro rata
portion of the American Exploration Shares shall each conspicuously set forth on
the face or back thereof a legend in substantially the following form,
corresponding to the stockholder’s status as set forth in Section 3.4 and the
signature pages hereto:


LEGEND:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
3.6          Disclosure.  The representations and warranties and statements of
fact made by Spotlight Innovation Members in this Agreement are, as applicable,
accurate, correct and complete and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not false or misleading.
 
 
ARTICLE 4


American Exploration hereby represents and warrants to Spotlight Innovation and
the Spotlight Innovation Members as of the date hereof and as of the Closing
Date (unless otherwise indicated), as follows:


4.1     Organization and Qualification. American Exploration is an entity duly
which is in default Status according to the State of Nevada solely due to the
failure of American Exploration to file its list of Officers which was due May
31, 2012. .  American Exploration has the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted.  American Exploration is not, to its Knowledge, in violation nor
default of any of the provisions of its articles of incorporation, bylaws or
other organizational or charter documents (collectively the “Charter
Documents”).  American Exploration is duly qualified to conduct business and is
in good standing as a United States corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.


4.2      Authorization; Enforcement. American Exploration has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by American Exploration
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of American Exploration and
no further action is required by American Exploration, the Board of Directors or
American Exploration’ stockholders in connection therewith other than in
connection with the Required Approvals, as defined in Section 4.4.  This
Agreement has been (or upon delivery will have been) duly executed by American
Exploration and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of American Exploration enforceable
against American Exploration in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
9

--------------------------------------------------------------------------------

 


4.3      No Conflicts.  The execution, delivery and performance by American
Exploration of this Agreement and the consummation by American Exploration of
the other transactions to which it is a party and as contemplated hereby do not
and will not: (i) conflict with or violate any provision of American
Exploration’ certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of American Exploration, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a American
Exploration debt or otherwise) or other understanding to which American
Exploration is a party or by which any property or asset of American Exploration
is bound or affected, or (iii) subject to the Required Approvals, as defined by
Section 4.4, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which American Exploration is subject
(including federal and state securities laws and regulations), or by which any
property or asset of American Exploration is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.


4.4      Filings, Consents and Approvals.  American Exploration is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by American Exploration of this Agreement,
other than the filing of a disclosure document, and such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).


4.5      Issuance of the American Exploration Shares.  The American Exploration
Shares are duly authorized and, when issued and paid for in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed on or by American Exploration other than
restrictions on transfer provided for in this Agreement.


4.6     Capitalization.  The capitalization of American Exploration is set forth
on Schedule 4.6 and will remain as of the Closing Date.  No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by this Agreement.  There are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of American Exploration’
common stock, or Contracts, commitments, understandings or arrangements by which
American Exploration is or may become bound to issue additional shares of
American Exploration’ common stock or Common Stock Equivalents.  The issuance of
the American Exploration Shares will not obligate American Exploration to issue
shares of American Exploration’ common stock or other securities to any Person
(other than the Spotlight Innovation Members) and will not result in a right of
any holder of American Exploration securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  All of the
outstanding shares of capital stock of American Exploration are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder or
American Exploration’ board of directors is required for the issuance of the
American Exploration Shares.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to American Exploration’
capital stock to which American Exploration is a party or, to the Knowledge of
American Exploration, between or among any of American Exploration’
stockholders. “Common Stock Equivalents” means any securities of American
Exploration which would entitle the holder thereof to acquire at any time
American Exploration’ common stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive American Exploration’ common stock.
 
 
10

--------------------------------------------------------------------------------

 


4.7     SEC Reports; Financial Statements.  American Exploration has filed all
reports, schedules, forms, statements and other documents required to be filed
by American Exploration under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the period from inception
through the quarter ended September 30, 2012 (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  To the Knowledge of
American Exploration, as of their respective dates, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of American Exploration included in the
SEC Reports (“Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of American Exploration as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit
adjustments.  Schedule 4.7 sets forth the liabilities of American Exploration as
of the date of this Agreement.


4.8     Material Changes. Since the date of the latest Financial Statement: (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) American
Exploration has not incurred any liabilities (contingent or otherwise), (iii)
American Exploration has not altered its method of accounting, (iv) American
Exploration has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (v) American
Exploration has not issued any equity securities.  American Exploration does not
have pending before the Commission or FINRA any request for confidential
treatment of information.  Except for the issuance of the American Exploration
Shares contemplated by this Agreement, no event, liability or development has
occurred or exists with respect to American Exploration or its business,
properties, operations or financial condition, that would be required to be
disclosed by American Exploration under applicable securities laws at the time
this representation is made or deemed made that has not been publicly disclosed
at least one (1) Trading Day prior to the date that this representation is made.


4.9      Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of American
Exploration, threatened against or affecting American Exploration or any of its
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”).  Neither American Exploration nor any current
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the Knowledge of
American Exploration, there is not pending or contemplated, any investigation by
the Commission involving American Exploration or any current director or officer
of American Exploration.  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by
American Exploration under the Securities Act.


4.10    Labor Relations.  No labor dispute exists or, to the Knowledge of
American Exploration, is imminent with respect to any of the employees of
American Exploration which could reasonably be expected to result in a Material
Adverse Effect.  None of American Exploration’s employees is a member of a union
that relates to such employee’s relationship with American Exploration, and
American Exploration is not a party to a collective bargaining agreement, and
American Exploration believes that its relationships with their employees are
good.  No officer, to the Knowledge of American Exploration, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other Contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject American Exploration to any liability with
respect to any of the foregoing matters.  American Exploration is in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours.
 
 
11

--------------------------------------------------------------------------------

 
 
4.11    Compliance.  To its Knowledge, American Exploration: (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
American Exploration under), nor has American Exploration received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is not in violation of any order of
any court, arbitrator or governmental body, or (iii) is or has been in violation
of any statute, rule or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws applicable to its
business and all such laws that affect the environment, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.


4.12   Regulatory Permits.  Except for required filings with the State of Nevada
as referenced in Section 4.1 above, American Exploration possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
business, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
American Exploration has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.


4.13   Patents and Trademarks.  American Exploration has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the SEC Reports
as necessary or material for use in connection with their business and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  American Exploration has not received a notice
(written or otherwise) that any of the Intellectual Property Rights used by
American Exploration violates or infringes upon the rights of any Person.  To
the Knowledge of American Exploration, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  American Exploration has taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


4.14   Transactions with Affiliates and Employees.  Except as set forth in the
SEC Reports, none of the officers or directors of American Exploration and, to
the Knowledge of American Exploration, none of the employees of American
Exploration is presently a party to any transaction with American Exploration
(other than for services as employees, officers and directors), including any
Contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Knowledge of American Exploration, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner, in each case in excess of $120,000, other
than for: (i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of American Exploration and (iii)
other employee benefits.


4.15   Sarbanes-Oxley; Internal Accounting Controls.  American Exploration is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date.  American Exploration maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  American Exploration has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for
American Exploration and designed such disclosure controls and procedures to
ensure that information required to be disclosed by American Exploration in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  American Exploration’s certifying officer has evaluated the
effectiveness of American Exploration’s disclosure controls and procedures as of
the end of the period covered by American Exploration’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation
Date”).  American Exploration presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officer about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in American Exploration’s internal control over financial
reporting (as such term is defined in the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, American Exploration’s
internal control over financial reporting.
 
 
12

--------------------------------------------------------------------------------

 


4.16    Issuance of American Exploration Shares. Assuming the accuracy of the
Spotlight Innovation Members’ representations and warranties set forth in
Section 3, no registration under the Securities Act is required for the offer
and issuance of the American Exploration Shares by American Exploration to the
Spotlight Innovation Members as contemplated hereby. The issuance of the
American Exploration Shares hereunder does not contravene the rules and
regulations of the applicable Trading Market.


4.17    Investment Company. American Exploration is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


4.18   Listing and Maintenance Requirements.  American Exploration’s common
stock is currently quoted on FINRA’s Over-the-Counter Bulletin Board Quotation
Service (“OTC Bulletin Board”) and American Exploration has not, in the 12
months preceding the date hereof, received any notice from the OTC Bulletin
Board or FINRA or any trading market on which American Exploration’s common
stock is or has been listed or quoted to the effect that American Exploration is
not in compliance with the quoting, listing or maintenance requirements of the
OTCBB or such other trading market.  American Exploration is, and has no reason
to believe that it will not, in the foreseeable future continue to be, in
compliance with all such quoting, listing and maintenance requirements.


4.19   Application of Takeover Protections.  American Exploration has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under American
Exploration’s certificate of incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to the
Spotlight Innovation Members as a result of the Spotlight Innovation Members and
American Exploration fulfilling their obligations or exercising their rights
under this Agreement, including without limitation as a result of American
Exploration’s issuance of the American Exploration Shares and the Spotlight
Innovation Members’ ownership of the American Exploration Shares.


4.20   Tax Status. Except for the filing of 2011 and 2012 State and Federal tax
returns, American Exploration has filed all necessary Tax Returns and has paid
or accrued all Taxes shown as due thereon, and American Exploration has no tax
deficiency which has been asserted or threatened against American Exploration.


4.21   Foreign Corrupt Practices. Neither American Exploration, nor to the
Knowledge of American Exploration, any agent or other person acting on behalf of
American Exploration, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by American Exploration (or made by any
person acting on its behalf of which American Exploration is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.


4.22   No Disagreements with Accountants, Auditors and Lawyers. There are no
disagreements of any kind, including but not limited to any disagreements
regarding fees owed for services rendered, presently existing, or reasonably
anticipated by American Exploration to arise, between American Exploration and
the accountants, auditors and lawyers formerly or presently employed by American
Exploration, and American Exploration is current with respect to any fees owed
to its accountants and lawyers.  Schedule 4.22 sets forth the contact
information for American Exploration’s current Accountants, Auditors and
Lawyers.


4.23    Regulation M Compliance. American Exploration has not, and to the
Knowledge of American Exploration no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of American
Exploration to facilitate the sale or resale of any of the American Exploration
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the securities of American Exploration, or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of American Exploration.
 
 
13

--------------------------------------------------------------------------------

 


4.24    Money Laundering Laws. The operations of American Exploration are and
have been conducted at all times in compliance with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving American
Exploration with respect to the Money Laundering Laws is pending or, to the best
Knowledge of the American Exploration, threatened.


4.25        Minute Books. The minute books of American Exploration made
available to Spotlight Innovation and the Spotlight Innovation Members contain a
complete summary of all meetings and written consents in lieu of meetings of
directors and stockholders since the time of incorporation.


4.26        Employee Benefits. American Exploration has never had any plans
which are subject to ERISA.


4.27   Business Records and Due Diligence.  Prior to the Closing, American
Exploration has delivered (or will deliver) to Spotlight Innovation all records
and documents relating to American Exploration, which American Exploration and
possesses, including, without limitation, books, records, government filings,
Tax Returns, Charter Documents, corporate records, stock records, consent
decrees, orders, and correspondence, director and stockholder minutes,
resolutions and written consents, stock ownership records, financial information
and records, and other documents used in or associated with American Exploration
and American Exploration Subsidiaries.


4.28    Contracts. Except as set forth on Schedule 4.28, American Exploration is
not a party to any Contracts.


4.29    No Undisclosed Liabilities.  Except as otherwise disclosed in American
Exploration’ Financial Statements or incurred in the ordinary course of business
after the fiscal year ended December 31, 2011, and quarterly reports since such
date, American Exploration has no other undisclosed liabilities whatsoever,
either direct or indirect, matured or unmatured, accrued, absolute, contingent
or otherwise.  American Exploration represents that at the date of Closing,
American Exploration shall have no liabilities or obligations whatsoever, either
direct or indirect, matured or unmatured, accrued, absolute, contingent or
otherwise.


4.30    No SEC or FINRA Inquiries. To the Knowledge of American Exploration,
neither American Exploration nor any of its officers or directors is, or has
ever been, the subject of any formal or informal inquiry or investigation by the
SEC or FINRA.


4.31        Disclosure. The representations and warranties and statements of
fact made by American Exploration in this Agreement are, as applicable,
accurate, correct and complete and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained herein not false or misleading.


4.32        DTC Status. American Exploration’s transfer agent (as listed on
Schedule 4.32) is a participant in and the American Exploration Common Stock is
eligible for transfer pursuant to the Depository Trust Company Automated
Securities Transfer Program.

 
4.33         Shell Status. American Exploration is not now and has never been a
Shell Company as defined in Rule 12b-2 of the Exchange Act.
 
 
14

--------------------------------------------------------------------------------

 


ARTICLE 5


INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS


5.1           Indemnification.  Subject to the provisions of this Article 5, the
members of the American Exploration Board of Directors agrees to, jointly and
severally, indemnify fully in respect of, hold harmless and defend Spotlight
Innovation, the Spotlight Innovation Members and each of the officers, managers,
members, agents and directors of Spotlight Innovation against any damages,
liabilities, costs, claims, proceedings, investigations, penalties, judgments,
deficiencies, including taxes, expenses (including, but not limited to, any and
all interest, penalties and expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) and losses (each, a “Claim” and
collectively “Claims”) to which it or they may become subject arising out of or
based on either (i) any breach of or inaccuracy in any of the representations
and warranties or covenants or conditions made by American Exploration herein in
this Agreement; or (ii) any and all liabilities arising out of or in connection
with: (A) any of the assets of American Exploration prior to the Closing; or (B)
the operations of American Exploration prior to the Closing.  Subject to the
provisions of this Article 5, Spotlight Innovation agrees to indemnify fully in
respect of, hold harmless and defend American Exploration and each of the
officers, agents and directors of American Exploration against any Claims to
which it or they may become subject arising out of or based on any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by Spotlight Innovation and/or the Spotlight Innovation Members
herein in this Agreement. The party claiming indemnification hereunder is
hereinafter referred to as the “Indemnified Party” and the party against whom
such claims are asserted hereunder is hereinafter referred to as the
“Indemnifying Party.”


5.2           Survival of Representations and Warranties.  Notwithstanding
provision in this Agreement to the contrary, the representations and warranties
given or made by American Exploration, and Spotlight Innovation under this
Agreement shall survive the date hereof for a period of eighteen  (18) months
from and after the Closing Date (the last day of such period is herein referred
to as the “Expiration Date”), except that any written claim for breach thereof
made and delivered prior to the Expiration Date to the party against whom such
indemnification is sought shall survive thereafter and, as to any such claim,
such applicable expiration will not affect the rights to indemnification of the
party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely, and claims with respect to fraud by American
Exploration, or Spotlight Innovation may be made at any time.


ARTICLE 6


COVENANTS OF THE PARTIES


6.1           Corporate Examinations and Investigations. Prior to the Closing,
each party shall be entitled, through its employees and representatives, to make
such investigations and examinations of the books, records and financial
condition of Spotlight Innovation and American Exploration as each party may
request. In order that each party may have the full opportunity to do so,
Spotlight Innovation and American Exploration, the Spotlight Innovation Members
shall furnish each party and its representatives during such period with all
such information concerning the affairs of Spotlight Innovation or American
Exploration as each party or its representatives may reasonably request and
cause Spotlight Innovation or American Exploration and their respective
officers, employees, consultants, agents, accountants and attorneys to cooperate
fully with each party’s representatives in connection with such review and
examination and to make full disclosure of all information and documents
requested by each party and/or its representatives. Any such investigations and
examinations shall be conducted at reasonable times and under reasonable
circumstances, it being agreed that any examination of original documents will
be at each party’s premises, with copies thereof to be provided to each party
and/or its representatives upon request.
 
 
15

--------------------------------------------------------------------------------

 


6.2           Cooperation; Consents. Prior to the Closing, each party shall
cooperate with the other parties to the end that the parties shall (i) in a
timely manner make all necessary filings with, and conduct negotiations with,
all authorities and other persons the consent or approval of which, or the
license or permit from which is required for the consummation of the Acquisition
and (ii) provide to each other party such information as the other party may
reasonably request in order to enable it to prepare such filings and to conduct
such negotiations.


6.3           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Closing, each party hereto shall (i) conduct its
business in the ordinary course and in such a manner so that the representations
and warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing, and
(ii) not enter into any material transactions or incur any liability not
required or specifically contemplated hereby, without first obtaining the
written consent of Spotlight Innovation and the Spotlight Innovation Members on
the one hand and American Exploration and the holders of a majority of voting
stock of American Exploration common stock on the other hand. Without the prior
written consent of Spotlight Innovation, the Spotlight Innovation Members, and
American Exploration, except as required or specifically contemplated hereby,
each party shall not undertake or fail to undertake any action if such action or
failure would render any of said warranties and representations untrue in any
material respect as of the Closing.
 
6.4           Litigation. From the date hereof through the Closing, each party
hereto shall promptly notify the representative of the other parties of any
lawsuits, claims, proceedings or investigations which after the date hereof are
threatened or commenced against such party or any of its affiliates or any
officer, director, employee, consultant, agent or shareholder thereof, in their
capacities as such.


6.5           Notice of Default. From the date hereof through the Closing, each
party hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.


6.6           Confidentiality; Access to Information.
 
(a)           Confidentiality. Any confidentiality agreement or letter of intent
previously executed by the parties shall be superseded in its entirety by the
provisions of this Agreement. Each party agrees to maintain in confidence any
non-public information received from the other party, and to use such non-public
information only for purposes of consummating the transactions contemplated by
this Agreement. Such confidentiality obligations will not apply to (i)
information which was known to the one party or their respective agents prior to
receipt from the other party; (ii) information which is or becomes generally
known; (iii) information acquired by a party or their respective agents from a
third party who was not bound to an obligation of confidentiality; and (iv)
disclosure required by law. In the event this Agreement is terminated as
provided in Article 8 hereof, each party will return or cause to be returned to
the other all documents and other material obtained from the other in connection
with the Transaction contemplated hereby.
 
 
16

--------------------------------------------------------------------------------

 


(b)           Access to Information.


(i)           Spotlight Innovation will afford American Exploration and its
financial advisors, accountants, counsel and other representatives reasonable
access during normal business hours, upon reasonable notice, to the properties,
books, records and personnel of Spotlight Innovation during the period prior to
the Closing to obtain all information concerning the business, including the
status of product development efforts, properties, results of operations and
personnel of Spotlight Innovation, as American Exploration may reasonably
request. No information or Knowledge obtained by American Exploration in any
investigation pursuant to this Section 6.6 will affect or be deemed to modify
any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.
 
(ii)           American Exploration will afford Spotlight Innovation and its
financial advisors, underwriters, accountants, counsel and other representatives
reasonable access during normal business hours, upon reasonable notice, to the
properties, books, records and personnel of American Exploration during the
period prior to the Closing to obtain all information concerning the business,
including the status of product development efforts, properties, results of
operations and personnel of American Exploration, as Spotlight Innovation may
reasonably request. No information or knowledge obtained by Spotlight Innovation
in any investigation pursuant to this Section 6.6 will affect or be deemed to
modify any representation or warranty contained herein or the conditions to the
obligations of the parties to consummate the Transaction.


6.7           Public Disclosure. Except to the extent previously disclosed or to
the extent the parties believe that they are required by applicable law or
regulation to make disclosure, prior to Closing, no party shall issue any
statement or communication to the public regarding the transaction contemplated
herein without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.


6.8           Assistance with Post-Closing Reports and Inquiries. Upon the
reasonable request of Spotlight Innovation, after the Closing Date, each
American Exploration Stockholder shall use its, his or her reasonable best
efforts to provide such information available to it, including information,
filings, reports, financial statements or other circumstances of American
Exploration occurring, reported or filed prior to the Closing, as may be
necessary or required by American Exploration for the preparation of the
post-Closing Date reports that American Exploration is required to file.


ARTICLE 7


CONDITIONS TO CLOSING


7.1           Closing Conditions.  Schedule 7.1 annexed hereto contains the step
by step conditions which must be satisfied (or waived by the parties) prior to
Closing. The conditions below are in addition to those set forth on Schedule
7.1.
 
 
17

--------------------------------------------------------------------------------

 


7.2           Conditions to Obligations of Spotlight Innovation and the
Spotlight Innovation Members. The obligations of Spotlight Innovation and the
Spotlight Innovation Members under this Agreement shall be subject to each of
the following conditions:


(a)           Closing Deliveries. At the Closing, American Exploration shall
have delivered or caused to be delivered to Spotlight Innovation and the
Spotlight Innovation Members the following:


(i)            this Agreement duly executed by American Exploration;


(ii)           letter of resignation from American Exploration’ current officers
and directors, with such resignations to be effective on a date determined by
Spotlight Innovation;


(iii)          legal opinion in the form annexed hereto;
 
(iv)         resolutions duly adopted by the Board of Directors of American
Exploration approving the following events or actions, as applicable:


a.  
the execution, delivery and performance of this Agreement;



b.  
the Acquisition and the terms thereof;



c.  
fixing the number of authorized directors on the board of directors at one;



d.  
the appointment of Cris Grunewald to serve on the American Exploration board of
directors, immediately following the Closing;



e.  
the appointment of the following persons as officers of American Exploration,
(the “Spotlight Innovation Officers”):

 
 
Cris Grunewald
Chief Executive Officer, President, Secretary

 
 
As determined by
Spotlight Innovation  
Chief Financial Officer, Treasurer

 
f.  
such other authorizations as are necessary as per Schedule 7.1.



(v)           evidence that American Exploration has made such filings with the
State of Nevada such that it is considered in good standing with the State of
Nevada, and provide a certificate of good standing for American Exploration from
its jurisdiction of incorporation, dated not earlier than ten (10) days prior to
the Closing Date;


(vi)          an instruction letter signed by the President of American
Exploration addressed to American Exploration’ transfer agent of record, in a
form reasonably acceptable to Spotlight Innovation and consistent with the terms
of this Agreement, instructing the transfer agent to issue stock certificates
representing the American Exploration Shares to be delivered pursuant to this
Agreement registered in the names of the Spotlight Innovation Members as set
forth in Annex I;
 
 
18

--------------------------------------------------------------------------------

 


(vii)         a copy of the Articles of Incorporation and By-Laws of the
American Exploration, as in effect on and as of the Closing Date, and a copy of
the resolutions of the Board of Directors of the American Exploration
authorizing and approving the American Exploration’ execution, delivery and
performance of the Transaction Documents, all matters in connection with the
Transaction Documents, and the transactions contemplated thereby;


(viii)       all corporate records, board minutes and resolutions, tax and
financial records, agreements, seals and any other information or documents
reasonably requested by Spotlight Innovation’ representatives with respect to
American Exploration;


(ix)          evidence that the Common Stock of American Exploration has been
approved by the Depository Trust Company;


(x)           such other documents as Spotlight Innovation and/or the Spotlight
Innovation Members may reasonably request in connection with the transactions
contemplated hereby; and


(xi)          evidence that all actions set forth on Schedule 7.1 have been
completed.



(b)          Reverse Split.  American Exploration shall have completed a 100:1
reverse stock split of its common stock;


(c)           Name Change.  American Exploration shall have amended its
certificate of incorporation to change its name to Spotlight Innovation, Inc.;


(d)          Representations and Warranties to be True. The representations and
warranties of American Exploration herein contained shall be true in all
material respects at the Closing with the same effect as though made at such
time. American Exploration shall have performed in all material respects all
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by them
at or prior to the Closing.


(e)           Liabilities. At the Closing, other than those liabilities as set
forth on Schedule 4.7, American Exploration shall have no liabilities, debts or
payables (contingent or otherwise), no tax obligations, and except as
contemplated in this Agreement, no material changes to its business or financial
condition shall have occurred since the date of this Agreement. All of the
liabilities stated on Schedule 4.7 shall have accompanying pay off letters
signed by each of the creditors therein;


(f)           No Adverse Effect. The business and operations of American
Exploration will not have suffered any Material Adverse Effect.


(g)          Due Diligence. Spotlight Innovation shall have completed, and be
satisfied with its due diligence review of American Exploration.


(h)          Resignations. Existing officers and directors of American
Exploration shall have tendered their resignations in writing.


(i)   Taxes. American Exploration shall have filed all required Federal and
State Tax returns including those for 2012 and paid any and all taxes due
thereunder.

 
(j)            Shell Status. American Exploration shall not be deemed a Shell
Company as defined in Rule 12b-2 of the Exchange Act.
 
 
19

--------------------------------------------------------------------------------

 
 
7.3           Conditions to Obligations of American Exploration. The obligations
of American Exploration under this Agreement shall be subject to each of the
following conditions:


(a)           Closing Deliveries. On the Closing Date, Spotlight Innovation
and/or the Spotlight Innovation Members shall have delivered to American
Exploration the following:


(i)    this Agreement duly executed by Spotlight Innovation and the Spotlight
Innovation Members;


(ii)           resolutions duly adopted by the Manager of Spotlight Innovation
authorizing and approving the execution, delivery and performance of this
Agreement;


(iii)          certificates representing the Spotlight Innovation Membership
Interests to be delivered pursuant to this Agreement duly endorsed or
accompanied by duly executed stock powers or instruments of like tenor; and


(iv)         such other documents as American Exploration may reasonably request
in connection with the transactions contemplated hereby.


(b)           Representations and Warranties True and Correct. The
representations and warranties of Spotlight Innovation and the Spotlight
Innovation Members herein contained shall be true in all material respects at
the Closing with the same effect as though made at such time. Spotlight
Innovation and the Spotlight Innovation Members shall have performed in all
material respects all obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them at or prior to the Closing.


(c)           Financing.  American Exploration shall have received financing in
an amount of at least $237,500 on terms approved by the Board of Directors of
American Exploration, which shall be utilized to pay off the liabilities set
forth in Schedule 7.3.


(d)           No Adverse Effect.  The business and operations of Spotlight
Innovation will not have suffered any Material Adverse Effect.


ARTICLE 8


8.1           This Agreement may be terminated at any time prior to the Closing:


(a)           by mutual written agreement of American Exploration and the
Spotlight Innovation Members;


(b)           by either American Exploration or the Spotlight Innovation Members
if a governmental entity shall have issued an order, decree or ruling or taken
any other action, in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Transaction, which order, decree, ruling
or other action is final and non-appealable;


(c)           by the Spotlight Innovation Members, upon a material breach of any
representation, warranty, covenant or agreement on the part of American
Exploration set forth in this Agreement, or if any representation or warranty of
American Exploration shall have become materially untrue, in either case such
that the conditions set forth in Section 7.1 would not be satisfied as of the
time of such breach or as of the time such representation or warranty shall have
become untrue, provided, that if such inaccuracy in American Exploration’
representations and warranties or breach by American Exploration is curable by
American Exploration prior to the Closing Date, then the Spotlight Innovation
Members may not terminate this Agreement under this Section 8.1(d) for thirty
(30) days after delivery of written notice from the Spotlight Innovation Members
to American Exploration of such breach, provided American Exploration continue
to exercise commercially reasonable efforts to cure such breach (it being
understood that the Spotlight Innovation Members may not terminate this
Agreement pursuant to this Section 8.1(d) if they shall have materially breached
this Agreement or if such breach by American Exploration is cured during such
thirty (30) day period);
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           by American Exploration, upon a material breach of any
representation, warranty, covenant or agreement on the part of Spotlight
Innovation or the Spotlight Innovation Members set forth in this Agreement, or
if any representation or warranty of Spotlight Innovation or the Spotlight
Innovation Members shall have become materially untrue, in either case such that
the conditions set forth in Section 7.2 would not be satisfied as of the time of
such breach or as of the time such representation or warranty shall have become
untrue, provided, that if such inaccuracy in Spotlight Innovation’ or the
Spotlight Innovation Members’ representations and warranties or breach by
Spotlight Innovation or the Spotlight Innovation Members is curable by Spotlight
Innovation or the Spotlight Innovation Members prior to the Closing Date, then
American Exploration may not terminate this Agreement under this Section 8.1(e)
for thirty (30) days after delivery of written notice from American Exploration
to Spotlight Innovation and the Spotlight Innovation Members of such breach,
provided Spotlight Innovation and the Spotlight Innovation Members continue to
exercise commercially reasonable efforts to cure such breach (it being
understood that American Exploration may not terminate this Agreement pursuant
to this Section 8.1(e) if it shall have materially breached this Agreement or if
such breach by Spotlight Innovation or the Spotlight Innovation Members is cured
during such thirty (30) day period).


8.2           Notice of Termination; Effect of Termination. Any termination of
this Agreement under Section 8.1 above will be effective immediately upon (or,
if the termination is pursuant to Section 8.1(d) or Section 8.1(e) and the
proviso therein is applicable, thirty (30) days after) the delivery of written
notice of the terminating party to the other parties hereto. In the event of the
termination of this Agreement as provided in Section 8.1, this Agreement shall
be of no further force or effect and the Transaction shall be abandoned, except
as set forth in Section 8.1, Section 8.2 and Article 9 (General Provisions),
each of which shall survive the termination of this Agreement.

ARTICLE 9


GENERAL PROVISIONS


9.1           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a party as shall be
specified by like notice) Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (local time of the recipient) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (local time
of the recipient) on any business day, (c) on the second business day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given.


9.2           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


9.3           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
9.4           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the parties hereto.


9.5           Separate Counsel. Each party hereby expressly acknowledges that it
has been advised to seek its own, and has obtained it own, separate legal
counsel for advice with respect to this Agreement, and that no counsel to any
party hereto has acted or is acting as counsel to any other party hereto in
connection with this Agreement.


9.6           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Iowa. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the State of Iowa, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
County of Polk.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Polk for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the Agreement), and hereby irrevocably waives, and agrees not
to assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an  inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.  If either party shall commence an action or proceeding to enforce any
provisions of the Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.


9.7           Counterparts and Facsimile or Scanned Email Signatures. This
Agreement may be executed in two or more counterparts, which together shall
constitute a single agreement. This Agreement and any documents relating to it
may be executed and transmitted to any other party by facsimile or scanned
email, which facsimile shall be deemed to be, and utilized in all respects as,
an original, wet-inked manually executed document.


9.8           Amendment. This Agreement may be amended, modified or supplemented
only by an instrument in writing executed by Spotlight Innovation, American
Exploration, and holders of a majority of the Spotlight Innovation Membership
Interests, and the holders of a majority of outstanding voting stock of American
Exploration; provided that, the consent of any Spotlight Innovation or American
Exploration shareholder that is a party to this Agreement shall be required if
the amendment or modification would disproportionately affect such shareholder
(other than by virtue of their ownership of Spotlight Innovation or American
Exploration shares, as applicable).


9.9           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the parties hereto.


9.10         Waiver. No waiver by any party of any default or breach by another
party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.

[Remainder of Page Left Blank Intentionally]
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the 12th of February, 2013.


AMERICAN EXPLORATION:


AMERICAN EXPLORATION CORPORATION,
A Nevada corporation


By:[aexp_10101.jpg]
Steven Harding, CEO
 
Address for Notices:
 
Address:                      
Tel:                      
 
 
23

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF SPOTLIGHT INNOVATION


SPOTLIGHT INNOVATION:


SPOTLIGHT INNOVATION, LLC
 

By:    [aexp_10102.jpg] Name:    Cris Grunewald Title:    Manager


Address for Notices:


Spotlight Innovation, LLC



Address:    4206 Allison Avenue       Des Moines, Iowa 50310   Tel:    (515)
669-1215

 
 
 
24

--------------------------------------------------------------------------------

 